The Vice-Chancellor:
This case appears to fall within the rule laid down in Smets v. Williams, 4 Paige’s C. R. 367, and exonerates the complainants from paying the defendant’s costs on dismission of the bill. Some specific property, namely, household furniture, is pointed out which the *631complainants had some reason to believe might be applicable to their judgment, but which was afterwards swept off by a landlord’s warrant, it was sold for more than one hundred dollars. The complainants are willing to have their bill dismissed ; and, under the circumstances, they are entitled to have it dismissed, each party paying their own costs.